United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2523
                        ___________________________

               Francisco Leon Lux; Melissa Esmeralda Leon Mejia

                            lllllllllllllllllllllPetitioners

                                          v.

           Jeffrey A. Rosen, Acting Attorney General of United States1

                            lllllllllllllllllllllRespondent
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                           Submitted: January 11, 2021
                             Filed: January 14, 2021
                                  [Unpublished]
                                 ____________

Before KELLY, MELLOY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

       Guatemalan native and citizen Francisco Leon Lux, individually and on behalf
of his minor child, petitions for review of an order of the Board of Immigration

      1
       Jeffrey A. Rosen is now Acting Attorney General of the United States, and is
substituted as respondent pursuant to Federal Rule of Appellate Procedure 43(c).
Appeals (BIA), which dismissed his appeal from an immigration judge’s (IJ’s)
decision denying his motion to terminate removal proceedings and ordering removal.
His sole challenge is that, based on Pereira v. Sessions, 138 S. Ct. 2105 (2018), the
IJ lacked jurisdiction over the removal proceedings. We agree with respondent that
Lux’s challenge is foreclosed by this court’s precedent. See Ali v. Barr, 924 F.3d
983, 985-86 (8th Cir. 2019) (holding that decision in Pereira “had nothing to say
about when an [IJ] obtains jurisdiction” over removal proceedings; jurisdiction vests
when charging document, such as notice to appear, is filed with immigration court;
and under 8 U.S.C. § 1003.18(b), notice to appear must contain time, place, and date
information for initial removal hearing only “where practicable”). Accordingly, the
petition for review is denied. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-